Citation Nr: 0218470	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  01-09 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of surgery to free nerve fiber involving the 
right peroneal nerve .

2.  Entitlement to an increased (compensable) evaluation 
for plantar warts of the right foot.

3.  Entitlement to a compensable evaluation for fusion of 
the interphalangeal (IP) joint, right great toe.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 
1965 to September 1967.  He has been represented 
throughout his appeal by The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
July 2001, by the Winston-Salem, North Carolina Regional 
Office (RO), which denied the veteran's claims of 
entitlement to increased ratings for postoperative 
residuals of freeing nerve fiber involving the peroneal 
nerve, residuals of injury to the right lower extremity; 
plantar wart on the right foot; and fusion of the 
interphalangeal (IP) joint, right great toe.  The notice 
of disagreement with this determination was received in 
July 2001.  The statement of the case was issued in 
September 2001, and the substantive appeal was received in 
November 2001.  Following the receipt of additional 
medical records in November 2001 and June 2002, 
supplemental statements of the case (SSOC) were issued in 
April 2002 and July 2002, respectively.  The appeal was 
received at the Board in November 2002.  


FINDINGS OF FACT

1.  The veteran's postoperative residuals freeing nerve 
fiber involving the peroneal nerve are currently 
manifested by pain and numbness in the right leg, but he 
does not have symptoms of severe incomplete paralysis.  

2.  The veteran does not currently have any plantar warts 
on the right foot.  

3.  The service-connected fusion of the IP joint of the 
right great toe, is manifested by metatarsalgia, but is 
otherwise asymptomatic.  

4.  The veteran has service-connected disabilities below 
the right knee that combine to a 36 percent evaluation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent, for 
residuals of surgery to free nerve fiber involving the 
right peroneal nerve have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.68, 4.124, Diagnostic Code 8521 (2002).  

2.  The criteria for a compensable rating for plantar wart 
on the right foot have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.68, 4.71a, Diagnostic Code 5276 
(2002).  

3.  The criteria for a compensable evaluation for fusion 
of the IP joint of the right great toe have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.2, 4.7, 4.14, 
4.20, 4.31, 4.68, 4.71a, Diagnostic Code 5284 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The service medical records indicate that in July 1966, 
the veteran suffered a fracture of the right tibia and 
fibula when he was caught in a conveyor belt.  He 
underwent a closed reduction of the fracture and a long 
leg cast was applied.  He subsequently developed numbness 
in the right foot.  In March 1967, the veteran underwent 
an elective exploration of the tibial nerve in the area of 
the right great toe.  The pertinent diagnosis was 
paralysis, posterior tibial nerve, right foot.  

Medical evidence of record from 1967 through 1973, 
including VA as well as private treatment reports reflect 
continued evaluation for residuals of the fracture of the 
tibia and fibula, with plantar wart on the plantar surface 
of the right foot.  

VA progress notes dated from June 1979 to June 1991 
reflect that the veteran received ongoing clinical 
attention and treatment for several disabilities, 
including complaints of recurring pain and swelling in the 
right lower extremity.

The veteran was afforded a VA compensation examination in 
October 1991, at which time he complained of instability 
with gait, especially when he went from a sitting to 
standing position.  The pertinent diagnoses were status 
post fracture of the right tibia-fibula with intra-
medullary nail fixation with residual arthralgia; and 
status post fusion of the interphalangeal joint of the 
right great toe.  

A neurological examination, also conducted in October 
1991, revealed 5/5 motor strength with normal tone.  
Sensation was intact.  Vibratory sense was decreased 
bilaterally, perhaps slightly more on the right.

The veteran was afforded an orthopedic examination in May 
1997, at which time he indicated that he began 
experiencing problems with his right knee and ankle two 
years earlier.  Examination of the right leg revealed 
well-healed surgical scars below the knee, in the mid-leg 
area, and over the distal metaphalangeal joint of the 
right great toe.  The diagnoses were status post fracture 
of the right tibia and fibula with pain and limitation of 
motion in the right knee and right ankle, with x-ray 
evidence of disease; and healed fracture with evidence of 
degenerative joint disease of the right knee and ankle.  

The veteran also underwent a peripheral nerve examination 
in May 1997, at which time he reported intermittent 
numbness in the right leg; he also reported edema in the 
right ankle and foot with prolonged standing and walking.  
He stated that he had numbness in his right lower leg and 
foot.  It was noted that he had surgical repair of a 
hammertoe on the right great toe and stated that he had 
limited motion of the 2nd, 3rd, and 4th toes.  Examination of 
the right lower extremity revealed well-healed scars on 
the dorsum of the right great toe with limited motion of 
his toes.  There was decreased sensation to light touch 
and pinprick in his right lower leg along the medial 
aspect from his knee disability involving the dorsum and 
the sole of his foot on the right.  There were no 
fasciculations or atrophy.  The pertinent diagnosis was 
right peroneal nerve palsy.  

Received in May 1997 were VA progress notes dated from 
October 1994 to February 1997 which show that the veteran 
continued to receive clinical evaluation for recurring 
pain in the right lower extremity.  The pertinent 
diagnosis reflected in those records was open fracture of 
the right tibia and fibula, with posterior compartment 
syndrome and posttraumatic arthritis of the right ankle.  

In a statement dated in November 2000, Michael R. Miller, 
M.D., noted that the veteran had a history of arthritis.  
In a report, dated in November 2000, Dr. Tom Bowman 
indicated that the veteran had significant decrease in 
range of motion of his feet and decreased muscle strength.  
Dr. Bowman also indicated that the veteran was permanently 
impaired due to the lower extremity with worsening through 
the years.  

Also submitted was the report of an examination conducted 
by Dr. Byron E. Dunaway in January 2001, at which time the 
veteran complained of pain in the right leg, knee and 
ankle.  He also complained of hammertoes on his right 
foot.  Examination of the right leg revealed weakness of 
the right ankle dorsiflexors.  He had a hammertoe 
deformity on the 2nd through the 4th toes.  It was observed 
that the veteran underwent an IP fusion on the great toe 
because it was hammering, all related to his initial 
fracture.  Dr. Dunaway stated that it sounded as though 
the veteran had a compartment syndrome that gave him all 
the nerve damage; with the clawing in his foot, that's 
quite often from a compartment syndrome this severe an 
injury.  

The veteran was afforded a VA examination in January 2001, 
at which time he indicated that he had problems with 
activity, particularly climbing steps to any degree.  The 
veteran indicated that he was unable to squat, due to 
stiffness and constant burning in the ankle.  He also 
voiced right knee complaints.  The veteran stated that he 
also gets cramping in the ankle and the calf.  He also 
reported problems with swelling in the knee and ankle, 
particularly at the end of the day.  He stated that he had 
not lost anytime from work because of the right leg 
disability.  Examination of the right lower extremity 
showed a healed 7-cm scar midline in the tibia below the 
right knee.  There was a 31-cm scar down the medial aspect 
of the right calf bending anterior at the medial malleolus 
and extending along the medial surface of the right foot.  
There was a 6-cm scar out to the end of the right great 
toe, all of which were well-healed and nontender.  The 
pertinent diagnoses were status post right fibular 
fracture with residuals, and degenerative arthritis of the 
ankle and knee secondary to the fractured tibia-fibula.  

A peripheral nerves examination was also conducted in 
January 2001, at which time the veteran reported that the 
ankle swelled with prolonged standing; he also complained 
of cramping and drawing.  It was noted that he had been 
taking Naprosyn for some years.  The veteran was able to 
walk on his toes and heels; he was mildly unsteady in 
tandem walking.  Romberg was normal.  In the lower 
extremity, the right tibial function was slightly slow 
with a 50 percent loss of range of pronation and 
supination.  The right quadriceps, hamstrings, gastrocs 
and peroneal muscles seemed stronger however.  There were 
no fasciculations.  The right ankle reflex was slightly 
decreased as compared to the left.  Babinski signs were 
absent.  Superficial sensation was normal in the four 
extremities.  Traced figures were interpreted slowly in 
all four extremities.  Vibration was decreased in the 
right ankle.  Joint sense was adequate.  The pertinent 
diagnosis was crush injury to the right ankle 34 years 
earlier, causing moderate problems with jogging and tandem 
walking, mild vibratory decrease and decrease in the right 
ankle jerk.  

The veteran was again examined by VA in June 2001, at 
which time it was noted that he had had plantar warts on 
both feet in service.  He reported some discomfort under a 
callus formation of the right forefoot.  The soles of the 
feet were not tender on stretching.  No plantar wart was 
found.  The pertinent diagnosis was callous, one inch 
diameter slightly tender, right foot.  He was also 
afforded a podiatry examination in June 2001, at which 
time it was noted that he had soreness across the middle 
portion of the right great toe, which was fused and unable 
to move.  He could barely flex or extend any of the toes 
on the right foot.

The veteran reported some symptoms daily with standing.  
No significant swelling was noted; no flare-ups were 
reported.  The veteran did not need special shoes.  He had 
some stiffness at the end of the day and lack of mobility 
in the forefoot of the right foot where had had fusion of 
the interphalangeal joint of the great toe.  It was 
observed that the veteran walked favoring the right lower 
extremity with a slight limp.  No tenderness or difficulty 
in the Achilles.  He was able to stand on his feels and 
toes without pain.  X-ray study revealed fusion at the IP 
joint of the right great toe and heel spurs.  The 
pertinent diagnosis was history of injury with fusion, 
distal interphalangeal joint, right great toe with 
metatarsalgia, asymptomatic.  

In a statement dated October 25, 2001, Dr. Dunaway 
reported that the veteran had a right tibia/fibula 
fracture with a lot of swelling and probably developed a 
compartment syndrome, and had undergone atrophic changes 
in his right foot secondary to that compartment syndrome.  
On examination, it was noted that the veteran had 
developed a synostosis between the tibia and fibula 
distally.  Dr. Dunaway indicated that the foot and ankle 
injury could best be characterized as moderate to 
moderately severe.  

In another statement dated October 31, 2001, Dr. Dunaway 
indicated that he had seen the veteran on two occasions.  
He noted that the veteran had a crush injury to the right 
tibia, and an intra-medullary rodding of his tibia.  
Medical evidence showed that he had residuals of a 
compartment syndrome secondary to a severe crush injury.  
Dr. Dunaway stated that the veteran's hammertoe 
deformities, for which he underwent an IP fusion of the 
great toe, as well as the arthritic changes in the foot 
and knee, was a direct result of the inservice crush 
injury with neurovascular damage which is still apparent.  

Dr. Dunaway concluded that the veteran had sustained a 
significant injury leaving him with partial paralysis, 
deformity of his foot with loss of function, which he 
would describe as mild to moderate.  In a subsequent 
statement dated in May 2002, Dr. Byron E. Dunaway reported 
that the veteran had a callous under the 5th metatarsal 
head on the right; this was from transferring his weight 
from the medial side of his foot to the lateral aspect of 
his foot.  Dr. Dunaway observed that there was really no 
plantar's wart there-just a transfer callous.  He had bone 
on bone in the medial compartment of his right knee which 
is advanced arthritis.  X-ray study of the right foot 
revealed the IP fusion on the great toe and no other 
significant abnormality there, other than the hammertoes.  

II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted, which provides new 
statutory requirements regarding notice to a veteran and 
his representative and specified duties to assist in the 
development of his claims. 

In a letter dated in September 2001, the veteran was 
informed of the evidence needed to substantiate his 
claims, and of what evidence he is responsible for 
obtaining.  The September 2001 statement of the case, the 
April 2002 supplemental statement of the case, and the 
July 2002 supplemental statement of the case, provided 
also served to notify the veteran and his representative 
of the evidence necessary to substantiate his claims.  

The Board finds that the duty to assist required under the 
new 38 U.S.C.A. § 5103A has been fulfilled as all the 
evidence and records identified by the veteran as 
plausibly relevant to his pending claims has been 
collected for review.  The clinical evidence of record 
contains sufficient information to rate the veteran's 
right leg and right foot disorders according to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  There are no outstanding treatment 
records.  

Accordingly, the Board finds that no further assistance to 
the veteran is required in order to comply with the duty 
to assist as mandated under the Veterans Claims Assistance 
Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  These regulations were meant to 
clarify the operation of the VCAA and were not meant to 
bestow any new rights.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  Therefore, the veteran is not prejudiced by the 
Board's application of these regulations in the first 
instance.  

III.  Legal analysis.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2002).  Generally, the degrees of disability 
specified are considered adequate to compensate for loss 
of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  Consideration must be given 
to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10 
(2002).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2002).  

In rating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established, 
disagreement with an assigned rating is a new claim for 
increase, based on facts different from a prior final 
claim.  Suttmann v. Brown, 5 Vet. App. 127, 136 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) (in 
a claim for increased rating, appellant claims the 
disability has increased in severity since a prior final 
decision). In such claims, the present level of disability 
is of primary concern; although a review of the recorded 
history of a disability is required to make a more 
accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (2002); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In addition, for disabilities evaluated on the basis of 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered.  DeLuca v. Brown, 8 Vet. 
App. 202, 207-8 (1995). Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In every instance where the schedule does not include a 
noncompensable evaluation for a diagnostic code, a 
noncompensable rating is assignable when the requirements 
for a compensable evaluation are not met.  38 C.F.R. 
§ 4.31 (2002).  

When, after consideration of all of the evidence and 
material of record in an appropriate case before VA, there 
is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2002).  

A.  Amputation Rule

The combined rating for disabilities of an extremity will 
not exceed for amputation at the elective level.  The 
combined evaluation for disabilities below the knee will 
not exceed 40 percent.  38 C.F.R. § 4.68 (2002) (citing 
Diagnostic Code 5165).  

In this case, the veteran is in receipt of a 20 percent 
evaluation for the peroneal nerve disability, and a 20 
percent evaluation for residuals of the right fibular 
fracture.  These evaluations combine to 36 percent under 
the rating schedule.  Any increase in evaluation would 
impermissibly raise the combined evaluation above 40 
percent.  38 C.F.R. § 4.25 (2002).  Therefore any increase 
in the schedular evaluation for the disabilities at issue 
in this appeal is precluded as a matter of law.  However, 
the Board has considered whether any of the disabilities 
warrant an increased evaluation notwithstanding the 
amputation rule.



B.  PO residuals, freeing nerve fiber involving peroneal 
nerve, residuals of injury to the right lower extremity.

The veteran's right leg disorder is currently assigned a 
20 percent evaluation pursuant to the criteria of 
Diagnostic Code 8521 for paralysis of the external 
popliteal, or common peroneal, nerve.  A 20 percent 
evaluation is assigned for moderate incomplete paralysis 
of the common peroneal nerve.  A 30 percent may be 
assigned for severe incomplete paralysis of the common 
peroneal nerve.  A 40 percent evaluation may be assigned 
for complete paralysis of the common peroneal nerve, with 
foot drop and slight droop of first phalanges of all toes, 
cannot dorsiflex the foot, extension (dorsal flexion) of 
proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of 
foot and toes.  38 C.F.R. § 4.124a.  

The evidence documents neurological impairment involving 
the right peroneal nerve.  A higher evaluation, requires 
evidence of severe incomplete paralysis.  In the medical 
report from Dr. Tom Bowman, dated in November 2000, it was 
noted that the veteran had significant decrease in range 
of motion of this feet and decreased muscle strength.  The 
January 2001 VA examination reported mild vibratory 
decrease and decrease in the right ankle jerk.  He was 
mildly unsteady in tandem walking.  The right tibial 
function was slightly slow with 50 percent loss of range 
of pronation and supination.  However, a treatment report 
dated in January 2001 indicated that examination of the 
lower extremities revealed touch, pinprick, and vibration 
sensations of the feet and lower legs to be normal.  
Moreover, in his October 2001 medical statement, Dr. 
Dunaway opined that the veteran had partial paralysis, 
deformity of his foot with loss of function, which he 
would describe as mild to moderate.  VA examinations have 
also found no more than moderate disability.

In light of the above clinical findings, the Board finds 
that no more that moderate incomplete paralysis of the 
peroneal nerve has been demonstrated.  Consequently, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for postoperative 
residuals, freeing nerve fiber involving the peroneal 
nerve, residuals of injury to the right lower extremity.  

C.  Plantar wart, right foot.

In the instant case, none of the VA and private examiners 
have found a plantar wart on the right foot.  They have 
also not reported any residuals of such warts.  Therefore, 
the Board finds that the preponderance of the evidence is 
against an increased rating for plantar wart of the right 
foot.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5276.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107.  

D.  Fusion of the interphalangeal joint, right great toe.

The RO assigned a noncompensable disability evaluation for 
the residuals of fusion of the IP joint, right great toe, 
rated by analogy under Diagnostic Code 5284, foot 
injuries.  Under this diagnostic code, a 10 percent 
evaluation is warranted for a moderate foot injury, a 20 
percent evaluation is assigned for moderately severe foot 
injury, and a 30 percent evaluation is assigned for severe 
foot injury.  See 38 C.F.R. §§ 4.20, 4.71, Diagnostic Code 
5284 (2002).

Regardless of how the fusion of the IP joint on the right 
great toe is evaluated, the record shows no objective 
evidence of disability on the VA examinations.  
Significantly, the January 2001 VA examination reported 
findings of a scar to the end of the right great toe; 
however, they were well healed and nontender.  No 
pertinent diagnosis regarding the right great toe was 
reported.  While it was noted on the June 2001 VA 
examination that the veteran had some stiffness and lack 
of mobility where he had fusion of the IP joint of the 
great toe, he was able to stand on his heels and on his 
toes without pain.  The examiner reported with the 
exception of metatarsalgia, the condition was 
asymptomatic.  Such findings do not establish that the 
veteran has moderate foot disability due to fusion of the 
IP joint, right great toe.

In the absence of evidence of any medical evidence of 
moderate disability from the service-connected fusion of 
the IP joint, right great toe, a compensable evaluation is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

E.  Extraschedular Evaluation

Under the provisions of 38 C.F.R. § 3.321 (2002), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm 
in such a case is that the case presents such an unusual 
or exceptional disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of regular schedular standards.  In this case, 
the veteran has not undergone any recent periods of 
hospitalization and he has not lost any time from work due 
to the disabilities at issue in this appeal.  Therefore, 
referral for consideration of an extraschedular evaluation 
is not warranted.


ORDER

An evaluation in excess of 20 percent for residuals of 
surgery to free nerve fiber involving the right peroneal 
nerve, is denied.  

A compensable evaluation for plantar wart on the right 
foot is denied.  

A compensable evaluation for fusion of the IP joint, right 
great toe, is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

